UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMERICAN SIERRA GOLD CORP. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 98-0528416 (I.R.S. Employer Identification Number) 1218 Third Avenue, Suite 505, Seattle, WA 98101 (206) 910-2687 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) James Vandeberg President American Sierra Gold Corp. 1218 Third Avenue, Suite 505 Seattle, Washington 98101 (206) 910-2687 with copy to: Michele Rasmussen The Apex Law Group, LLP 1218 Third Avenue, Suite 505 Seattle, Washington 98101 (206) 448-7000 Approximate date of commencement of proposed sale of the securities to the public: From time to time after the Registration Statement becomes effective. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box ¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller Reporting Filer þ If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer)¨ Exchange Act Rule 14d-1(d) (Cross-Border Third-Party Tender Offer)¨ Table of Contents CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be Registered Proposed Maximum Offering Price Per Share (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $0.001 $ $ $ Estimated solely for purposes of calculating the registration fee under the Securities Act of 1933, based on the average high and low price on the OTCBB as of December 10, 2012 ($0.12 per share), in accordance with Rule 457(f)(2). The Company is offsetting previously paid filing fees of $1398.07 relating to Form S-4 filed October 31, 2012, file number 333-184668 American Sierra Gold Corp’s common stock is listed on the Over the Counter Bulletin Board with the trading symbol “AMNP.” Note: Specific details relating to the fee calculation shall be furnished in notes to the table, including references to provisions of Rule 457 (§230.457 of this chapter) relied upon, if the basis of the calculation is not otherwise evident from the information presented in the table. Table of Contents The information in this prospectus is not complete and may be changed. We may not offer these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to completion Preliminary Prospectus Dated December , 2012 AMERICAN SIERRA GOLD CORP. Common Stock This Prospectus provides a general description of securities we may offer and sell in accordance with the exchange offer with Medinah Gold, Inc. You should read this Prospectus and the applicable prospectus supplement carefully before you invest in any securities. This Prospectus may not be used to consummate a sale of securities unless accompanied by the applicable prospectus supplement. Our common stock is quoted on the Over-the-Counter Bulletin Board under the symbol “AMNP.OB.” On December 10, 2012, the last sales price for our common stock as reported on the OTC Bulletin Board was $0.12 per share. You should read this Prospectus and each applicable prospectus supplement carefully before you invest in any securities. An investment in our securities involves certain risks. See the “Risk Factors” section on page 13 below and in each applicable prospectus supplement to read about the risks you should consider before buying our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is December , 2012. Table of Contents TABLE OF CONTENTS Page Forward Looking Statements 6 Summary of the Transaction 7 Overview 7 The Proposed Business Transaction 7 Per Share Market Price 7 Interests of Officers and Directors in the Business Combination 7 Material US Federal Income Tax Consequences 7 Accounting Treatment 8 Officers and Directors of ASGC 8 Comparison of Shareholder Rights 8 Selected Unaudited Pro Forma Consolidated Combined Financial Information 9 Risk Factors 12 Risks Associated with our Industry 12 Risks Associated with our Common Stock 14 Risks Related to our Business Combination 15 Information About American Sierra Gold Corp. 18 Overview 18 Competition 18 Employees 18 Property, Plant and Equipment 18 Legal Proceedings 18 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Executive Officers and Directors 23 Current Director and Executive Officer 23 Director Independence 23 Terms of Office of Directors and Officers 23 Audit Committee and Audit Committee Financial Expert 23 Section 16(a) Beneficial Ownership Reporting Compliance 23 Code of Ethics 24 Limitations on Liability and Indemnification of Directors and Officers 24 Executive Compensation 24 Security Ownership of Certain Beneficial Owners and Management and Related Stock Matters 24 Certain Relationships and Related Transactions 25 Principal Accountant Fees and Services 25 Information On Medinah Gold, Inc. 27 Overview 27 Selected Unaudited Financial Information on Medinah Gold, Inc. 29 Business Combination 31 Background to the Business Combination 31 Recommendation of the Medinah Board; Medinah’s Reasons for the Business Combination 32 Interests of Officers and Directors in the Business Combination 33 Accounting Treatment 34 Exchange Offer 34 Description of the Exchange Offer 34 Post-Exchange Pro Forma Security Ownership by Certain Beneficial Owners and Management of ASGC 40 Post-Exchange ASGC Executive Officers and Directors 40 Executive Officer and Director Compensation 41 Description of ASGC Securities 43 General 43 Outstanding Warrants 43 Anti-Takeover Effects of Nevada Law and Provisions of ASGC’s Amended and Restated Certificate of Incorporation 43 Transfer Agent 44 Comparison of Shareholder Rights 45 Securities Act Restrictions on Resale of ASGC Common Stock 45 Legal Matters 45 Experts 45 Where You Can Find More Information 45 Annex A ASGC’s Annual Report on Form 10-K for the year ended July 31, 2012 Annex B Letter of Transmittal Table of Contents REFERENCES TO ADDITIONAL INFORMATION This prospectus incorporates important business and financial information about ASGC from other documents that are not included in or delivered with this prospectus. This information is available for you to review at the Securities and Exchange Commission’s, or SEC’s, public reference room located at treet, N.E., Room 1580, Washington, DC 20549, and through the SEC’s website, www.sec.gov. You can also obtain those documents incorporated by reference in this prospectus by requesting them in writing or by telephone at the following address and telephone number: AMERICAN SIERRA GOLD CORP. 1218 Third Avenue, Suite 505 Seattle, WA 98101 (206) 910-2687 Attention: James Vandeberg In addition, if you have questions about the transactions described herein, or if you need to obtain copies of the accompanying prospectus or other documents incorporated by reference in the prospectus, you may contact the appropriate contact listed above. You will not be charged for any of the documents you request. For a more detailed description of the information incorporated by reference in the accompanying prospectus and how you may obtain it, see “Where You Can Find More Information” beginning on page 44 of the accompanying prospectus. 5 Table of Contents FORWARD-LOOKING STATEMENTS This prospectus and the documents that are incorporated into this prospectus by reference may contain or incorporate by reference statements that do not directly or exclusively relate to historical facts. Such statements are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. You can typically identify forward-looking statements by the use of forward-looking words, such as “may,” “will,” “could,” “project,” “believe,” “anticipate,” “expect,” “estimate,” “continue,” “potential,” “plan,” “forecast” and other similar words. These include, but are not limited to, statements relating to the synergies and the benefits that we expect to achieve in the transactions discussed herein, including future financial and operating results, the combined Company’s plans, objectives, expectations and intentions and other statements that are not historical facts. Those statements represent the intentions, plans, expectations, assumptions and beliefs of ASGC and Medinah about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside the control of ASGC and Medinah, and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In addition to the risk factors described under “Risk Factors” beginning on page 13, those factors include: · possible delays in the exchange offer due to the inability to obtain regulatory approval; · the ability to integrate ASGC’s and Medinah’s businesses and operations; · the benefits of Medinah, including the prospects of the combined businesses, anticipated synergies and cost savings; · anticipated growth and growth strategies; · the need for additional capital and the availability of financing; · the ability to successfully manage relationships with customers, distributors and other important relationships; · the ability to integrate the management team and employees; · the loss of key personnel or expenditure of a greater amount of resources attracting, retaining and motivating key personnel than in the past; · the compatibility of business cultures; · technological changes; · pricing and availability of products and services; · demand for the combined companies products and services; · competition; · the deterioration of general economic conditions, either nationally or in the local markets in which we operate; · legislative or regulatory changes that may adversely affect ASGC’s business after the exchange; and · costs related to the exchange that may reduce the entity’s working capital. The forward-looking statements are based on current expectations about future events. Although ASGC believes that the expectations reflected in the forward-looking statements are reasonable, these expectations may not be achieved. ASGC is under no duty to update any of the forward-looking statements after the date of this prospectus to conform those statements to actual results.In evaluating these statements, you should consider various factors, including the risks outlined in the section entitled “Risk Factors” beginning on page 13. 6 Table of Contents SUMMARY The following summary highlights only selected information contained elsewhere in this prospectus and may not contain all the information that may be important to you. Accordingly, you are encouraged to read this prospectus carefully and in its entirety, including its annexes and the documents incorporated by reference in this prospectus. See the section entitled “Where You Can Find More Information” beginning on page ­­­44. Overview American Sierra Gold Corp. We are a precious metal mineral acquisition, exploration and development company, formed in Nevada on January 30, 2007. At the time of our incorporation, we were incorporated under the name “C.E. Entertainment, Inc.,” and our original business plan was to engage in the sales and marketing of Ukrainian classical music. On May 19, 2009, we changed our name to American Sierra Gold Corp. by way of a merger with our wholly-owned subsidiary, American Sierra Gold Corp., which was formed solely for the purpose of changing our name. In addition to the name change, we changed our intended business purpose to that of precious metal mineral exploration, development and production.On June 15, 2012, we effected the one (1) new for fifteen (15) old reverse stock split of our issued and outstanding shares of common stock on the Over-the-Counter Bulletin Board. The reverse stock split was approved on May 22, 2012, by way of a written consent resolution by the Board of Directors.As a result, our authorized capital decreased from 2,000,000,000 shares of common stock to 133,333,334 shares of common stock and the issued and outstanding decreased from 91,253,626 shares of common stock to 6,083,576 shares of common stock, all with a par value of $0.001. The record date for the reverse stock split was May 22, 2012. ASGC’s principal executive offices are located at 1218 Third Avenue, Suite 505, Seattle, WA 98101 and our phone number is (206) 910-2687. The Business Transaction ASGC is proposing for Medinah to become a majority owned subsidiary pursuant to an exchange offer. Upon the exchange, Medinah shareholders can elect to have their shares converted into common shares of ASGC on a one-for-one basis, which is expected to be approximately 64,061,040 shares of common stock.Medinah shareholders will not receive any fractional shares of ASGC common stock.As a result of the exchange, former Medinah shareholders will own ASGC common stock.A description of the ASGC common stock to be issued as part of the exchange offer is set forth under the section entitled “Description of ASGC Securities” beginning on page 42. Following the exchange of a majority of Medinah shares, ASGC will appoint new officers and directors. For additional information on the business combination, see “The Business Combination” beginning on page 31. Per Share Market Price The ASGC shares are listed on the Over The Counter Bulletin Board and trade under the symbol “AMNP.”On December 12, 2012, the latest practicable date before the printing of prospectus, the last reported sale price of the ASGC ordinary shares on the Over The Counter Bulletin Board was $0.12 per share. Interests of Officers and Directors in the Business Combination The directors and officers of ASGC will not continue to be the officers and directors of the expected resulting combined entity of the exchange offer.ASGC shareholders who are shareholders prior to the exchange offer will continue to be shareholders in the same manner and extent as all other shareholders.However, existing shareholders will be diluted upon consummation of the exchange since ASGC will be issuing approximately 64,061,040 shares of common stock to the shareholders of Medinah.Aside from common stock ownership, none of the directors and officers of Medinah and ASGC have an interest in the business combination. These interests are described in more detail in the sections of this document entitled “The Business Combination — Interests of Officers and Directors in the Business Combination” beginning on page 33. Material U.S. Federal Income Tax Consequences Material U.S. Federal Income Tax Consequences of the Exchange Offer and Excepted Business Combination ASGC and Medinah believe that the exchange will be treated as a “tax-free reorganization” under Section 368 (a) of the Internal Revenue Code. 7 Table of Contents Tax matters are very complicated, and the tax consequences of the expected business combination to a particular shareholder will depend on such shareholder’s circumstances. Accordingly, Medinah and ASGC urge you to consult your tax advisor for a full understanding of the tax consequences of the expected business combination to you, including the applicability and effect of U.S. federal, state, local and foreign income and other tax laws. Accounting Treatment The Exchange Following the exchange of a majority of the Medinah shares, the exchange will be accounted for as a majority owned subsidiary, whereby ASGC will be the continuing entity for financial reporting purposes and will be deemed, for accounting purposes, to be the acquiror of Medinah.Following the exchange of a majority of the Medinah shares; (i) the current shareholders of Medinah will hold a majority of the issued and outstanding shares of ASGC common stock, on a fully diluted basis, and, therefore, will have voting control of ASGC; (ii) the senior management of Medinah will be the majority of the senior management of ASGC; (iii) the majority of the ASGC board will be appointed by Medinah; and (iv) Medinah’s operations will become the core business of the combined entity. Based on the above facts, the respective management of Medinah and ASGC believe that Medinah is not considered as the accounting acquiror, and therefore, the exchange offer contemplated hereby will be accounted for as a majority owned subsidiary of ASGC. The accounting of the exchange will be similar to that of a capital infusion, as the only significant pre-exchange assets of ASGC consist of certain mining claims, cash and cash equivalents. No intangible assets or goodwill will be recognized as a result of the exchange; accordingly, Medinah will record the shares of ASGC common stock issued in exchange for shares of Medinah common stock based on the carrying value of the assets and liabilities received upon exchange of a majority. Officers and Directors of ASGC Upon a majority of the Medinah’s shareholders electing to exchange their shares pursuant to this offer, the following individuals have been designated to serve as directors and executive officers of ASGC: Name Office Larry Regis President and Chief Executive Officer Garry Goodin Chief Operating Officer and Vice President Marketing and Sales Vital Karra Secretary, Treasurer, Head of Marketing For more information on the new directors and management of ASGC, see “Post-Exchange ASGC Executive Officers and Directors” beginning on page 39. Comparison of Shareholder Rights As a result of the exchange offer, the holders of Medinah common stock will become holders of ASGC common stock. Following the exchange, the rights of Medinah shareholders will be governed by the ASGC Articles of Incorporation.Both companies are incorporated in Nevada and no material differences exist between the governing documents of each entity aside from the par value of their respective authorized amounts of capital stock.ASGC capital stock has a $0.001 par value and Medinah capital stock has a $0.001 par value. 8 Table of Contents SELECTED UNAUDITED PRO FORMA CONSOLIDATED COMBINED FINANCIAL INFORMATION The following table shows summary unaudited pro forma consolidated combined financial information regarding the financial condition and results of operations of the combined companies after giving effect to the business combination. The summary unaudited pro forma consolidated combined statements of operations for the fiscal year ended July 31, 2012 and combine the historical consolidated statements of operations of ASGC and Medinah giving effect to the business combination as if it had occurred on September 30, 2012. The summary unaudited pro forma consolidated combined financial information has been derived from and should be read in conjunction with the more detailed unaudited pro forma consolidated combined financial statements of the combined companies included elsewhere in this prospectus and the accompanying notes to those unaudited pro forma consolidated combined financial statements. The summary unaudited pro forma consolidated combined financial information has been presented for informational purposes only and is not necessarily indicative of what the combined companies financial position or results of operations actually would have been had the business combination been completed as of the date indicated. In addition, the summary unaudited pro forma consolidated combined financial information does not purport to project the future financial position or operating results of the combined companies. Also, as explained in more detail in the accompanying notes to the unaudited pro forma consolidated combined financial statements, the expected business combination will be accounted for as a reverse recapitalization, whereby ASGC will be the continuing entity for financial reporting purposes and will be deemed, for accounting purposes, to be the acquiror of Medinah. Following the expected business combination resulting from the exchange offer; (i) the current shareholders of Medinah will hold a majority of the issued and outstanding shares of ASGC common stock, on a fully diluted basis, and, therefore, will have voting control of ASGC; (ii) the senior management of Medinah will be the senior management of ASGC; (iii) the ASGC board will be appointed by Medinah; and (iv) Medinah’s operations will become the core business of the combined entity following completion of the business combination. The ASGC expects to issue 64,061,040 shares of common stock in exchange for all of the outstanding stock of Medinah Gold, Inc. The exchange is being accounted for as an acquisition as required by SFAS No. 141. Due to ASC No. 805. Medinah Gold, Inc. is considered the predecessor company. Goodwill has been recorded and listed as another asset. Following is the calculation of net asset value at September 31, 2012: Calculation of Net Asset Value Value of shares issued for purchase $ Plus: Accounts payable and accrued expenses Related party loans Less: Cash Prepaid expenses Investments Mining claims Net Asset Value $ 9 Table of Contents Following is the pro forma balance sheet and income statement as of the acquisition date, September 30, 2012: ASGC MGI Consolidated ASSETS Current Assets Cash $ $ $ Prepaid Expenses Investments Total Current Assets Other Assets Mining claims $
